I am unable to agree with the majority of the members of the Court in the conclusion at which they have arrived.
It is difficult for me to understand how a person's right, as the holder and owner of certain bonds of the District, to have the matured bonds and coupons in his hands paid out of the money in a sinking fund raised by taxation for that purpose, may be defeated by the investment of the money by bond trustees, in securities of doubtful value. In other words, if the money which was once in the hands of the Trustees were still in their hands the relator Corporation would be entitled to its writ to compel the payment to it of a sufficient sum to pay and discharge the bonded obligation held by it.
If the relator were entitled to the writ to compel such payment, it was entitled to such payment on demand, but it is said that such right is defeated by the investment of the money of the sinking fund by the Trustees in securities of questionable value, so that the liquidation of such securities would entail a severe financial loss. Such seems to me to be the effect of the decision. *Page 338 
So far as the record discloses, the amount of the sinking fund in the hands of respondents in terms of its par value is greatly in excess of the amount necessary to discharge the relator's claim in full. The opinion asserts that other bondholders not parties to these proceedings have a vested interest in the trust fund so that if the securities in which the fund has been improvidently invested should be sacrificed the interests of such other bondholders would be affected adversely to them. But it can be said with equal propriety that where there is only enough money in the fund to pay him who first applies, the interests of others whose bonds have matured but who have been tardy in demanding payment will be adversely affected by the payment of all the money to the bondholder first applying.
Yet this Court is definitely committed to the doctrine of "first come, first served (paid)" in such cases. See State, exrel. Suwannee River Bridge Co., v. Sholtz, 119 Fla. 701, 160 South. Rep. 872.
The doctrine that the fund in the hands of the bond trustees is a trust fund for the benefit of all bondholders where bonds have matured, and which doctrine is applied in this case, is inconsistent with the doctrine announced in the case above cited.
The holder of matured bonds, duly issued by a State subdivision or taxing unit, having the right to payment to him on demand of money collected by taxation for the payment of such bonds may not be defeated of his right by the improvident investment of the funds in securities which upon forced sale or quick liquidation may impair the integrity of the fund.
So I dissent from the conclusion reached in this case and am of the opinion that the judgment should be reversed. *Page 339